 



Amendment No. 1 to Services Agreement
     This Amendment No. 1 (“Amendment”) is made as of November 5, 2005
(“Effective Date”) by and among MBT International, Inc., a New Jersey
corporation (“MBT International”), Mahindra-British Telecom Ltd., a limited
liability company organized in India with its principal place of business
located at ‘Sharda Centre’, Erandwane, Pune 411 004, Pune, India (“Vendor”), and
Visual Networks Operations, Inc., a Delaware corporation with its principal
place of business located at 2092 Gaither Road, Rockville, MD 20850, USA
(“Visual”).
     A. MBT International and Visual have entered into that certain Services
Agreement dated as of July 30, 2004 (“Agreement”).
     B. MBT International and Visual hereby desire to amend the terms of the
Agreement as set forth herein, including without limitation providing for the
assignment of all of the rights and obligations of MBT International to Vendor.
     Accordingly, the parties, intending to be legally bound, hereby agree as
follows:
     1. Definitions. Unless otherwise defined in this Amendment, capitalized
terms shall have the meanings ascribed to such terms in the Agreement.
     2. Assignment from MBT International to Vendor.
          2.1 Assignment. Effective as of the Effective Date, MBT International
hereby assigns, transfers and sets over (collectively, the “Assignment”) to
Vendor all of MBT International’s right, title, benefit, privileges and interest
in, to and under the Agreement and all of MBT International’s burdens,
obligations and liabilities in connection with and under the Agreement. Vendor
hereby accepts the Assignment and assumes and agrees to observe and perform all
of the duties, obligations, terms, provisions and covenants under, and to pay
and discharge all of the liabilities arising under or in connection with the
Agreement on and after the Effective Date.
          2.2 Representation. MBT International and Vendor each represent to
Visual Networks that MBT International is a direct wholly owned subsidiary of
Vendor. Concurrent with the execution of this Amendment, MBT International and
Vendor shall provide a certificate signed on behalf of MBT International and
Vendor by an officer of each such company to the effect of the foregoing
representation.
          2.3 Further Assurances. Each of the parties hereto covenants and
undertakes, at Vendor’s expense, to execute and deliver, at the request of the
other party hereto, such further instruments of transfer and assignment and to
take such other action as such other party may reasonably request to more
effectively consummate the assignments and assumptions contemplated by this
Amendment.

 



--------------------------------------------------------------------------------



 



     3. Amendment to Section 18.2.2. Section 18.2.2 of the Agreement is hereby
deleted in its entirety and replaced with the following:

  18.2.2   Subject to Section 18.3, each Party’s total liability to the other,
whether in contract or in tort (including breach of warranty, negligence and
strict liability in tort) shall be limited to an amount equal to the total
charges payable to Vendor pursuant to this Agreement for the twelve (12) months
prior to the month in which the event giving rise to such liability occurred.

     4. Amendment to Section 19.3. Section 19.3 of the Agreement is hereby
deleted in its entirety and replaced with the following:

  19.3   Governing Law; Consent to Jurisdiction. This Agreement and performance
under it shall be governed by and construed in accordance with the laws of the
State of Maryland, USA, without regard to its choice of law principles. The
parties hereby irrevocably consent to the non-exclusive jurisdiction of, and
venue in, any federal or state court of competent jurisdiction located in
Maryland, USA for the purposes of adjudicating any matter arising from or in
connection with this Agreement.

     5. Miscellaneous. Except as specifically amended herein, the Agreement
shall remain in full force and effect as written. This Amendment shall be
governed by and construed in accordance with the laws of the State of Maryland,
without giving effect to applicable principles of conflicts of laws. This
Amendment may be executed in counterparts, each of which shall be an original
but all of which together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date set forth above.

                      MBT INTERNATIONAL, INC.       VISUAL NETWORKS, INC.    
 
                   
By:
  /s/ Patrick L. Murtha
 
      By:   /s/ Wayne Fuller
 
    Name: Patrick L. Murtha       Name: Wayne Fuller     Title:   President    
  Title:   Executive Vice President    
 
                    MAHINDRA-BRITISH                 TELECOM LTD.              
 
 
                   
By:
  /s/ Atanu Sarkar                
 
                    Name: Atanu Sarkar                 Title:   Head – Legal
Affairs                

-2-